* * * * * * * * * * *
The Full Commission reviewed the prior Decision and Order, based upon the record of the proceedings before Deputy Commissioner Gheen and the briefs before the Full Commission. The appealing party has not shown good ground to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Decision and Order. Accordingly, the Full Commission affirms the Decision and Order of Chief Deputy Commissioner Ledford.
                          * * * * * * * * * * *
Based upon all of the competent evidence of record and reasonable inferences flowing therefrom, the Full Commission makes the following:
 FINDINGS OF FACT
1. Plaintiff is incarcerated in the North Carolina Department of Correction. He has been housed at various institutions, and was housed at Caledonia Correctional Institution at the time of hearing before the Deputy Commissioner.
2. Plaintiff alleges that while he was at the Warren County Unit, beginning around June 1997, he had not received appropriate medical treatment for his eyes. He specifically complained about the care rendered by Dr. Mebane. Plaintiff complained that the eye drops prescribed irritated his eyes and caused blurred vision. He further complained that he was improperly diagnosed with glaucoma.
3. The medical records submitted as evidence show Plaintiff has often made "sick call" requests for appointments. His complaints have been addressed and the evidence does not show a lack of attention.
4. The medical records confirm treatment for his eyes and the use of eye drops, which Plaintiff complained caused burning in his eyes. In July 1997, the notes indicate that he "has some eye pain for which he was evaluated and felt to have glaucoma."
5. The evidence fails to establish that Plaintiff has not been given appropriate medical care for his eyes or that his complaints about his eyes have been misdiagnosed as he alleges. There was no testimony from competent medical authority to show that the assessment of glaucoma was erroneous.
                          * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission reaches the following:
 CONCLUSION OF LAW
1. Plaintiff has failed to prove that he has been injured beginning around June 1997 as a result of any negligence by the medical or correctional staff at Warren Correctional Center or Dr. Mebane with regard to the treatment of his eye problems. Therefore, his claim must be denied pursuant to N.C. Gen. Stat. §143-291 et seq.
                          * * * * * * * * * * *
Based upon the foregoing findings of fact and conclusion of law, the Full Commission enters the following:
 ORDER
1. IT IS HEREBY ORDERED that Plaintiff's claim is DENIED.
2. Each side shall pay their own costs.
This 1st day of November 2006.
                                        S/_______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
  S/_____________ PAMELA T. YOUNG COMMISSIONER